Case 3:18-cv-01120-RDM-CA. Document 59 Filed 01/06/21 Page 1 of 6

County of Monroe
One Quaker Plaza
Stroudsburg, PA 18360
Case 3:18-cv-01120-RDM-CA Document 59 Filed 01/06/21 Page 2 of 6

AQ 398 (Rev. 01/09) Notice of a Lawsuit and Request to Waive Service of a Summons

UNITED STATES DISTRICT COURT
for the
Middle District of Pennsylvania

Anthony V. Caiby
Plaintiff
Vv.

Civil Action No. 3:18—-cv—01120-RDM—CA
Monroe County

Defendant
NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS

To: Monroe County
(Name of the defendant or - if the defendant is a corporation, partnership, or association - an officer or agent authorized to receive service)

Address: County of Monroe, One Quaker Plaza, Stroudsburg, PA 18360

(Address of the defendant or - if the defendant is.a corporation, parinership, or association ~ address of an officer or authorized agent)

Why are you getting this?

A lawsuit has been filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint is attached.

This is not a summons, or an official notice from the court. It is a request that, to avoid expenses, you waive formal
service of asummons by signing and returning the enclosed waiver. To avoid these expenses, you must return the signed
waiver within 30 days (give at least 30 days, or at least 60 days if the defendant is outside any judicial district of the United States)

from the date shown below, which is the date this notice was sent. Two copies of the waiver form are enclosed, along with
a stamped, self-addressed envelope or other prepaid means for returning one copy. You may keep the other copy.

What happens next?

If you return the signed waiver, | will file it with the court. The action will then proceed as if you had been served
on the date the waiver is filed, but no summons will be served on you and you will have 60 days from the date this notice
is sent (see the date below) to answer the complaint (or 90 days if this notice is sent to you outside any judicial district of
the United States).

if you do not return the signed waiver within the time indicated, 1 will arrange to have the summons and complaint
served on you. And I will ask the court to require you, or the entity you represent, to pay the expenses of making service,

Please read the enclosed statement about the duty to avoid unnecessary expenses.

I certify that this request is being sent to you on the date below.

Date:

 

Signature of the attorney or unrepresented party

Printed name

 

Address

 

E-mail address

 

Telephone number
Case 3:18-cv-01120-RDM-CA Document 59 Filed 01/06/21 Page 3 of 6

AO 399 (01/09) Waiver of the Service of Summons

UNITED STATES DISTRICT COURT
for the
Middle District of Pennsylvania

 

 

Anthony V. Caiby )
Plaintiff )

Vv. } Civil Action No. 3:18-cv—01120-RDM-—CA
Monroe County )
Defendant )

WAIVER OF THE SERVICE OF SUMMONS

To: Anthony V. Caiby, Pro Se -
(Name of the plaintiff's attorney or unrepresented plaintiff)

 

L have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

1, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

i understand that I, or the entity 1 represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that | waive any objections to the absence of a summons or of service.

I also understand that 1, or the entity I represent, must file and serve an answer or a motion under Rule 12. within
60 days from January 6, 2021 ___._, the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity | represent.

Date:

 

Signature of the attorney or unrepresented party

 

 

Prinied name of party waiving service of summons Printed name

 

Address

 

E-mail address

 

Telephone number

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnécessary expenses of serving asummons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested. by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

“Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

If you waive service, then you must, within the time specified on the waiver form, serve an.answer ora motion under Rule [2 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more.time to respond than if a summons had been served.
Case 3:18-cv-01120-RDM-CA Document 59 Filed 01/06/21 Page 4 of 6

PrimeCare Medical, Inc.
3940 Locust Lane
Harrisburg, PA 17109
Case 3:18-cv-01120-RDM-CA Document 59 Filed 01/06/21 Page 5 of 6

AO 398 (Rev. 01/09) Notice of a Lawsuit and Request to Waive Service of a Summons

UNITED STATES DISTRICT COURT
for the
Middle District of Pennsylvania

Anthony V. Caiby
Plaintiff

v.

Civil Action No, 3:18—cv—01120-—RDM-CA
PrimeCare

Defendant
NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS

To: PrimeCare
(Name of the defendant or - if the defendant is a corporation, partnership, or association - an officer or agent authorized to receive service}

Address: PrimeCare Medical, Inc., 3940 Locust Lane, Harrisburg, PA 17109

(Address of the defendant or - if the:defendant is a corporation, partnership, or association - address of an officer or authorized agent)
Why are you getting this?

A lawsuit has been filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint is attached.

This is nota summons, or an official notice from the court. It is a request that, to avoid expenses, you waive formal
service of a summons by signing and returning the enclosed waiver. To avoid these expenses, you must return the signed
waiver within 307 days (give at least 30 days, or at least 60 days if the defendant is outside any judicial district of the United States)
from the date shown below, which is the date this notice was sent. Two copies of the waiver form are enclosed, along with
a stamped, self-addressed envelope or other prepaid means for returning one copy. You may keep the other copy.

What happens next?

If you return the signed waiver, | will file it with the court. The action will then proceed as if you had been served
on the date the waiver is filed, but no summons will be served on you and you will have 60 days from the date this notice
is sent (see the date below) to answer the complaint (or 90 days if this notice is sent to you outside any judicial district of
the United States).

if you do not return the signed waiver within the time indicated, | will arrange to have the summons and complaint
served on you. And | will ask the court to require you, or the entity you represent, to pay the expenses of making service.

Piease read the enclosed:statement about the duty to avoid unnecessary expenses.

I certify that this request is being sent to you on the date below.

 

Date: |
Signature of the attorney or unrepresented party

 

Printed name

 

Address

E-mail address

 

Telephone number
Case 3:18-cv-01120-RDM-CA Document 59 Filed 01/06/21 Page 6 of 6

AO 399 (01/09) Waiver of the Service of Summons

 

UNITED STATES DISTRICT COURT
for the
Middle District of Pennsylvania

Anthony V. Caiby

 

Plaintiff
Vv. Civil Action No. 3:18—cv—01120-RDM-—CA

PrimeCare

 

Defendant

WAIVER OF THE SERVICE OF SUMMONS

To: Anthony V. Caiby, Pro Se

(Name of the plaintiff's attorney or unrepresented plaintiff)

 

| have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

1 understand that I, or the entity 1 represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

I also understand that 1, or the entity I represent, must file and serve.an answer or a motion under Rule 12 within
60'days from January 6, 2021 , the date when this request was sent (or 90 days if it was sent outside the
United States). If 1 fail to do so, a default judgment will be entered against me or the entity | represent.

 

Date:

 

Signature of the attorney or unrepresented party

 

 

Printed name of party waiving service of summons Prinied name

 

Address

 

E-mail address

 

Telephone number

 

Duty to Avoid Unnecessary Expenses of Serving a Summens

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

“Good cause” does no? include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule [2 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
